Citation Nr: 0200414	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  00-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disability, other than post-traumatic 
stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant served on active duty from July 1974 to July 
1976, and from July 1981 to March 1985.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts.     

The Board further observes that in the appellant's November 
2001 Travel Board hearing, the appellant's representative 
raised the issue of entitlement to service connection for 
post-traumatic stress disorder.  This issue has not been 
developed for appellate consideration and is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  In an April 1995 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
neuropsychiatric condition.  The appellant was provided 
notice of the decision and his appellate rights.  He did not 
file a notice of disagreement (NOD).

2.  In November 1998, the appellant requested that his claim 
for service connection for an acquired psychiatric disability 
be reopened.  

3.  Evidence added to the record since the RO's April 1995 
rating action, including an undated private medical record, a 
private medical record, dated in June 1999, an October 1999 
decision from the Social Security Administration (SSA), a VA 
psychiatric evaluation, dated in December 1999, private 
medical records from Raymond R. Cavanaugh, M.D., from 
December 1998 to January 2000, and hearing testimony, does 
not bear directly and substantially upon the subject matter 
now under consideration (i.e., whether the appellant's 
current psychiatric disabilities, other than PTSD, were 
incurred in or aggravated by service), and, when considered 
alone or together with all of the evidence, both old and new, 
has no significant effect upon the facts previously 
considered.  


CONCLUSIONS OF LAW

1.  The April 1995 rating action, which denied the 
appellant's claim for service connection for a 
neuropsychiatric condition, is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001).  

2.  The evidence received since the April 1995 rating action 
is not new and material, and the claim for this benefit is 
not reopened.  38 U.S.C.A. § 3.156(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Relevant Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   

In addition, certain chronic diseases, including psychoses, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).  

In an April 1995 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
neuropsychiatric condition.  The appellant was provided 
notice of the decision and his appellate rights.  He did not 
file an NOD.  38 U.S.C.A. §§ 7105(a), (b)(1) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.200, 20.302(a)(2001).  
Therefore, the April 1995 rating decision became final when 
the appellant did not file an NOD within one year of the date 
he was notified of that unfavorable determination.  38 
U.S.C.A. § 7105(c)(West 1991 & Supp. 2001).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  However, such evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.


II.  Factual Background

The appellant's claim for entitlement to service connection 
for a neuropsychiatric condition was denied in an unappealed 
rating decision of April 1995.  At that time, the RO 
determined that the evidence of record did not demonstrate 
that a neuropsychiatric disorder was incurred in or 
aggravated by the appellant's military service.  The RO 
further determined that the evidence of record did not 
demonstrate that a psychosis became manifested to a 
compensable degree during the first year following discharge 
from service to establish service connection on a presumptive 
basis.  As set forth earlier, the April 1995 rating decision 
became final.

The evidence of record at the time of the April 1995 rating 
decision consisted of the appellant's service medical records 
from his second period of active duty, from July 1981 to 
March 1984, and outpatient treatment records from the VA 
Medical Center (VAMC) in San Juan, Puerto Rico, from June 
1993 to October 1994.  

The appellant's service medical records from his second 
period of active duty, from July 1981 to March 1984, are 
negative for any complaints or findings of an acquired 
psychiatric disability.  The appellant's separation 
examination, dated in January 1984, shows that at that time, 
in response to the question as to whether the appellant had 
ever had or if he currently had any depression or excessive 
worry, or nervous trouble of any sort, the appellant 
responded "no."  The appellant was clinically evaluated as 
normal for psychiatric purposes.  

Outpatient treatment records from the San Juan VAMC, from 
June 1993 to October 1994, show that in June 1993, the 
appellant was treated after complaining of feeling anxious 
for the past year.  At that time, he stated that he was 
having difficulty sleeping and that he had episodes of 
"palpitations and fear."  The diagnoses included the 
following: (1) anxiety disorder, not otherwise specified 
(NOS), (2) rule out a panic disorder, and (3) rule out a 
depressive disorder.  The records further reflect that in 
April 1994, the appellant was treated after complaining of 
feeling nervous.  At that time, the diagnosis was of 
depression, NOS.  According to the records, in October 1994, 
the appellant was treated after complaining of anxiety and 
insomnia.  At that time, he stated that he felt sad and that 
he had nightmares.  The diagnosis was of dysthymic disorder.

In January 1995, the appellant submitted VA Form 21-526, 
Veteran's Application for Compensation of Pension.  At that 
time, he noted that he had developed a nervous condition in 
March 1984.   

Pertinent evidence submitted subsequent to the April 1995 
rating action includes an undated private medical record, a 
private medical record, dated in June 1999, an October 1999 
decision from the Social Security Administration, a VA 
psychiatric evaluation, dated in December 1999, private 
medical records from Dr. Cavanaugh, from December 1998 to 
January 2000, and hearing testimony.  

In February 1999, the RO received an undated private medical 
record which showed that the appellant had undergone a 
psychiatric evaluation.  Upon mental status evaluation, the 
appellant was oriented to time, person, and place.  The 
appellant's immediate memory was impaired, and his 
concentration was poor.  His insight and judgment were fair.  
The appellant's impulsivity was average and increased under 
stress.  The diagnoses included the following: (1) post-
traumatic stress disorder (PTSD), (2) agoraphobia, and (3) 
ETOH (alcohol) dependence.  

A private medical record, dated in June 1999, shows that at 
that time, the appellant underwent a mental residual 
functional capacity assessment.  The assessment reflects that 
the appellant had marked limitation with his ability to work 
in coordination with or proximity to others without being 
distracted by them, and with his ability to accept 
instructions and respond appropriately to criticism from 
supervisors.  The appellant also had marked limitation with 
his ability to complete a normal workday and workweek without 
interruptions from psychologically based symptoms and perform 
at a consistent pace without an unreasonable number and 
length of rest periods.  

In an October 1999 decision from the Social Security 
Administration, the SSA determined that the appellant was 
disabled under the Social Security Act and was thereby 
entitled to Supplemental Security Income (SSI) benefits.  
According to the SSA decision, the appellant had been 
diagnosed with a personality disorder.  

In December 1999, the appellant underwent a VA psychiatric 
evaluation.  At that time, he noted that he suffered from 
severe panic symptoms and that he had been unable to maintain 
employment since 1997 because he could not tolerate being 
around people.  The appellant reported one suicide attempt by 
strangulation approximately 10 years ago.  He denied feeling 
any suicidal ideation at present.  The appellant denied any 
real homicidal intent or ideation, although he noted that he 
would say to co-residents at the YMCA that he felt like 
killing two or three people.  According to the appellant, he 
made that threat in order to get people to back off and stay 
away from him.  The appellant stated that one year ago, he 
suffered an exacerbation of his panic symptoms and was 
hospitalized for one week.  He noted that he experienced 
chronic anxiety and had at least one panic attack daily.  
According to the appellant, although each panic attack lasted 
only five to seven minutes, the attacks were very severe.  
The appellant reported that he had a history of depression, 
but that he was feeling a little better because he was taking 
antidepressant medication.

Upon mental status evaluation, there was no evidence of any 
impairment of thought process or communication.  There was 
also no evidence of any delusions or hallucinations.  The 
appellant was oriented to person, place, and time.  Memory 
appeared grossly intact, although there was some "benign 
neglect."  According to the examining physician, the 
appellant evidenced no impulse control problems and his sleep 
was very truncated.  The appellant stated that he slept for 
only two to four hours per night.  The diagnoses included the 
following: (Axis I) panic disorder with agoraphobia; the 
appellant met the full criteria for a panic disorder with 
mild level of agoraphobia, (Axis III) the appellant 
complained of chronic back pain which was pretty mild, and 
(Axis V) Global Assessment of Functioning (GAF) score of 48.  
The examiner indicated that the appellant did not have PTSD.  
According to the examiner, the appellant clearly had a panic 
disorder which interfered with his life because he was unable 
to work or socialize.  

In January 2000, the RO received private medical records from 
Dr. Cavanaugh, from December 1998 to January 2000.  The 
records show intermittent treatment for the appellant's 
psychiatric disabilities.  According to the records, in 
January 2000, the appellant was treated after complaining 
that he could not work because he was too nervous.  At that 
time, he stated that he avoided stores and other places with 
crowds.  The diagnosis was of a panic disorder with 
agoraphobia.  

In November 2001, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that in 1984, just prior to his separation from the 
military, he started to have psychiatric problems.  (T.10).  
The appellant indicated that after his discharge, he was 
diagnosed with a general anxiety disorder, a panic disorder, 
and with agoraphobia.  (T.2,3).  He stated that he had been 
receiving treatment from Dr. Cavanaugh for his psychiatric 
disabilities since 1998.  (T.4).  


III.  Analysis

In the instant case, the appellant contends that towards the 
end of his second period of active service, in 1984, he 
started to have psychiatric problems.  The appellant 
maintains that following his discharge, he was diagnosed with 
a general anxiety disorder, a panic disorder, and with 
agoraphobia.  He states that his currently diagnosed 
psychiatric disabilities, including an anxiety disorder, a 
panic disorder, and agoraphobia, were incurred in or 
aggravated by service.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his currently 
diagnosed psychiatric disabilities, including an anxiety 
disorder, a panic disorder, and agoraphobia, were incurred in 
or aggravated by service, is not competent evidence and 
cannot constitute competent medical evidence with which to 
reopen a claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  In any event, his contentions that he developed a 
psychiatric disability during service and continued to suffer 
from that disability after his discharge, are cumulative of 
his previous contentions at the time of his prior claim.  

In regards to the evidence submitted in support of reopening 
the appellant's claim of service connection for an acquired 
psychiatric disability, the undated private medical record, 
the private medical record, dated in June 1999, the October 
1999 decision from the Social Security Administration, the VA 
psychiatric evaluation, dated in December 1999, and the 
private medical records from Dr. Cavanaugh, from December 
1998 to January 2000, are "new" in that they were not of 
record at the time of the RO's denial in April 1995.  
However, while the above evidence is "new," it is not so 
significant that it addresses the specific matter under 
consideration, which is whether the appellant's current 
psychiatric disabilities, other than PTSD, were incurred in 
or aggravated by service.  See 38 C.F.R. § 3.156(a) (2001).

As previously stated, "new and material evidence" means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  Thus, upon a review of the 
"new" evidence, the Board notes that while the evidence 
shows treatment for psychiatric disabilities, other than 
PTSD, including an anxiety disorder, a panic disorder, and 
agoraphobia, the evidence does not show that the appellant's 
psychiatric disabilities were incurred in or aggravated by 
service.  Therefore, in light of the above, because the 
"new" evidence is not so significant that it addresses the 
specific matter under consideration, which is whether the 
appellant's current psychiatric disabilities, other than 
PTSD, were incurred in or aggravated by service, it is not 
material.  Id.     

In light of the foregoing, the Board concludes that the 
appellant has not submitted new and material evidence to 
reopen his claim for service connection for an acquired 
psychiatric disability.  Id.  He has presented no new, 
significant evidence showing that his current psychiatric 
disabilities, other than PTSD, were incurred in or aggravated 
by service.  Therefore, in light of the above, because the 
additional evidence is not new and material, his claim must 
be denied.


ORDER

New and material evidence having not been submitted, service 
connection for an acquired psychiatric disability is denied.  




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

